DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 11/03/2020 has been considered by the examiner and made of record in the application file.

Priority
03.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Claim Rejections - 35 USC § 102
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

05.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

06.	Claims 1 – 6, 8, 15 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunagan et al. (US Patent 9,104,392), hereinafter “Dunagan”.
	Consider claim 1, Dunagan discloses a method of querying one or more databases comprising:
	receiving, at a processor, a request to execute, for a specified process, a generic query having a dynamic query parameter (column 2 lines 29 – 46, column 18 line 57 – column 19 line 7, a query is processed, which includes dynamic parameters);
	determining one or more expected parameters for the query based on the dynamic query parameter and the process, wherein the one or more expected parameters are tagged to the dynamic query parameter for the process (column 9 line 66 – column 10 line 26, column 20 lines 19 – 52, available metrics or parameters for the query are determined based on the storage of the data and the type of query that is formulated, such that the data is obtained and aggregated for the query parameters, which can include adding metadata for the used data);
	access, based on the one or more expected parameters, one or more measured parameters from the one or more databases (column 4 line 45 – column 5 line 16, column 10 lines 36 – 53, monitoring data can be obtained and have aggregations performed on it, such that the changes made to the data are performed in order to adhere to the format of the query), wherein the one or more databases are accessible by the processor over a network (column 25 lines 4 – 13, databases are accessible over a network);
	returning, by the processor, the one or more measured parameters responsive to the request to execute the generic query (column 7 line 66 – column 8 line 67, the monitoring data that is aggregated for the queries is returned as a result of the execution of the query).
	Consider claim 2, and as applied to claim 1 above, Dunagan discloses a method comprising:
	the generic query is used for at least two processes, the processes having at least one expected parameter that is different, wherein the different expected parameters are tagged to the dynamic query parameter (column 3 lines 25 – 62, multiple different pieces of data can be obtained and utilized for the query processing);
	Consider claim 3, and as applied to claim 1 above, Dunagan discloses a method comprising:
	prior to receiving the request to execute the generic query: receiving, at the processor, the one or more expected parameters corresponding to the process; and storing, at a non-transitory memory, an association between the one or more expected parameters and the dynamic query parameter by tagging the one or more expected parameters to the dynamic query parameter for the process (column 3 lines 41 – 55, the monitoring data is obtained and processed before the query is executed, such that the data can include meta-data that relates the data to query processing);
	Consider claim 4, and as applied to claim 3 above, Dunagan discloses a method comprising:
	stores associations between additional expected parameters and the dynamic query parameter for additional processes (column 6 lines 54 – 65, the monitoring data is processed so that it can be used in the query execution);
	Consider claim 5, and as applied to claim 1 above, Dunagan discloses a method comprising:
	the one or more measured parameters are based on data collected during the process (column 3 lines 25 – 62, the monitoring data is obtained during a collection process, which can then have operations performed on it so that it can be used for query processing).
	Consider claim 6, and as applied to claim 5 above, Dunagan discloses a method comprising:
	the data collected during the process is stored in the one or more databases as 
the data is collected (column 3 lines 25 – 62, the monitoring data that is stored for the 
query processing is collected and then processes).
	Consider claim 8, Dunagan discloses a method of querying one or more databases over a network comprising:
	receiving, at a processor, a request to execute, for a specified process, a generic query having a dynamic query parameter (column 2 lines 29 – 46, column 18 line 57 – column 19 line 7, a query is processed, which includes dynamic parameters);
	determining a process parameter for the query based on the dynamic query parameter and the process, wherein the process parameter is tagged to the dynamic query parameter for the process (column 9 line 66 – column 10 line 26, column 20 lines 19 – 52, available metrics or parameters for the query are determined based on the storage of the data and the type of query that is formulated, such that the data is obtained and aggregated for the query parameters, which can include adding metadata for the used data);
	generate, a measured parameter corresponding to the process parameter by executing one or more sub-queries associated with the measured parameter during the process, wherein the one or more sub-queries are executed using measured data from one or more databases accessible by the processor over the network (column 4 line 45 – column 5 line 16, column 10 lines 36 – 53, monitoring data can be obtained and have aggregations performed on it, such that the changes made to the data are performed in order to adhere to the format of the query);
	returning, by the processor, the measured parameter responsive to the request to execute the generic query (column 7 line 66 – column 8 line 67, the monitoring data that is aggregated for the queries is returned as a result of the execution of the query).
	Consider claim 15, Dunagan discloses one or more non-transitory computer readable media including instructions which, when executed by one or more processors of a computing device, cause the computing device to:
	determine, responsive to a request to execute a generic query for a process, a first measured parameter for the process corresponding to a first query parameter of the generic query and a second measured parameter for the process corresponding to a second query parameter of the generic query (monitoring data can be obtained and have aggregations performed on it, such that the changes made to the data are performed in order to adhere to the format of the query);
	access a first value associated with the first measured parameter; execute a first query function associated with the first query parameter based on the first value associated with the first measured parameter (column 8 lines 26 – 67, a query function is performed based on monitoring data that is aggregated);
	access a second value associated with the second measured parameter; execute a query function associated with the second query parameter based on the second value associated with the second measured parameter (column 8 lines 26 – 67, a query function is performed based on monitoring data that is aggregated);
	display a query result based on the execution of the first query function and the execution of the second query function (column 13 lines 45 – 52, results of the query processing on the aggregated monitoring data are displayed).
	Consider claim 16, and as applied to claim 15 above, Dunagan discloses a media comprising:
	the query result is a replicate table comprising values collected at a discrete moment in time (column 9 lines 66 – column 10 line 26, the result of the query is a table based on monitoring data that is obtained at a specific time).
	Consider claim 17, and as applied to claim 15 above, Dunagan discloses a media comprising:
	the query result is a continuous table comprising values collected over time (column 9 lines 66 – column 10 line 26, the result of the query is a table based on monitoring data that is obtained for a period of time).
	Consider claim 18, and as applied to claim 15 above, Dunagan discloses a media comprising:
	the first query function performs a calculation using the first value associated with the first measured parameter (column 9 lines 31 – 62, an aggregation function is performed with respect to the data used for the query).
	Consider claim 19, and as applied to claim 15 above, Dunagan discloses a media comprising:
	the first query function and the second query function are the same functions (column 9 line 66 – column 10 line 26, multiple functions can be performed by the query, such that they functions are the same, such as aggregating data or looking at a specific metric from within the query functioning).
	Consider claim 20, and as applied to claim 15 above, Dunagan discloses a media comprising:
	accessing the first value and accessing the second value comprises accessing one or more databases in communication with the one or more processors (column 6 lines 54 – 65, a database is used to store the information that is utilized for the query processing).

Claim Rejections - 35 USC § 103
07.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

08.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


09.	Claims 7 and 9 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dunagan et al. (US Patent 9,104,392), hereinafter “Dunagan”, in view of Kaiser et al. (US PGPub 2016/0025527), hereinafter “Kaiser”.
	Consider claim 7, and as applied to claim 1 above, Dunagan discloses the claimed invention except that a manufactured product is used.
	In the same field of endeavor, Kaiser discloses a method comprising:
	retrieving the one or more measured parameters by referencing a product table corresponding to a product manufactured by the process, wherein the product table generates each of the one or more measured parameters based on recursive determination or a raw material parameter corresponding to the measured parameter for one or more raw material lots included in the product and a tracked amount of raw material from the one or more raw material lots included in the product (paragraphs [0005], [0014], measured parameters of a material are obtained, which includes measurements made of the materials and their parameters, which are then input into a processing system).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the process parameters for a product taught by Kaiser into the querying by parameters taught by Dunagan for the purpose of allowing specific types of processes, such as manufacturing processes, to take advantage of the ability of querying for the process parameters, which can then be returned to and viewed by a client.
	Consider claim 9, and as applied to claim 8 above, Dunagan discloses the claimed invention except that the measured data is for a material.
	In the same field of endeavor, Kaiser discloses a method comprising:
	the one or more sub-queries access measured data associated with a lot characteristic of a raw material lot used for production of a product using the process (paragraph [0005], materials and their properties are determined and measured for process that uses the product).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the process parameters for a product taught by Kaiser into the querying by parameters taught by Dunagan for the purpose of allowing more specific queries, such as those for the materials that are used in the process of manufacturing a product.
	Consider claim 10, and as applied to claim 9 above, Kaiser discloses a method comprising:	aggregating the lot characteristic of the raw material lot based on tracking of the raw material lot during the process (paragraph [0038], the properties of the material used are determined for the process).
	Consider claim 11, and as applied to claim 10 above, Kaiser discloses a method comprising:
	the tracking of the raw material lot during the process tracks an amount of raw material from the first raw material lot used in the process (paragraphs [0005], [0038], the materials used for the process are tracked for the process of manufacturing a product).
	Consider claim 12, and as applied to claim 9 above, Kaiser discloses a method comprising:
	the one or more sub-queries access measured data associated with a lot characteristic of a first raw material lot and a lot characteristic of a second raw material lot, wherein the first raw material lot and the second raw material lot are used for production of a product using the process (paragraphs [0005], [0038], multiple materials are used for manufacturing the product, wherein the materials used for the process are tracked for the process of manufacturing a product).
	Consider claim 13, and as applied to claim 12 above, Kaiser discloses a method comprising:
	aggregating the lot characteristic of the second raw material lot with the lot characteristic of the first raw material lot based on tracking of the first raw material lot and the second raw material lot during the process (paragraphs [0005], [0038], the multiple materials that are used for manufacturing the product are determined, including their properties, which includes determining that they are used in the process of manufacturing a product).

Allowable Subject Matter
10.	Claims 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.

Reasons for the Indication of Allowable Subject Matter
11.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for allowance of claims 14 in the instant application is because the prior arts of record do not teach or suggest aggregating lot characteristics of raw materials, which includes adjusting the characteristic based on the amount of raw material used for the production of the product.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Relevant Prior Art Directed to State of Art
12.	Park (US PGPub 2014/0095462) discloses a method of executing continuous and schedule queries, which includes obtaining data that is measured for the use in query processing.  A query is executed that includes one or more dynamic parameters are incorporate the obtaining of measured data for the query.

Conclusion
13.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

September 13, 2022